Case 1:12-cr-00423-AJN Document 169 Filed 11/05/19 Page 1 of 1

Case 1:12-cr-00423-AJN Document 168 Filed 11/04/19 Page 1 of 1

LAW OFFICES OF BOBBI C. STERNHEIA

 

212-243-1100 * Main 33 West 19th Street - 4th Floor
917-306-6666 ¢ Call New York, New York 10011
888-587-4737 * Fax be@sternheimiaw.com

Noverpber-4,-2019 0 -srceee oy

Honorable Alison J. Nathan pe : |

United States District Judge i

United States Courthouse :

40 Foley Square i

New York, NY 10007 be | RAG Ane onan
| ko 05 209

Re: United States v. Minh Quang'Pham: ~ On ‘

12 Cr. 423 (AJN)

t
aa

Dear Judge Nathan:

The parties jointly submit this letter to inform the Court that we still are in discussion
regarding resentencing in light of the Supreme Court’s decision in United States v. Davis, 588
U.S. __, 2019 WL2570623 (June 24, 2019). As the Court is aware, I will be meeting with Mr.
Pham at FCI Florence ADMAX on November 25" to discuss this matter. I will confer with the

government following the meeting. The parties propose updating the Court in writing by SU

 

 

December Sth with a proposed briefing schedule, if necessary. Bf)
Your consideration is greatly appreciated.
Very truly yours,
Bobbi C. Sernheim

BOBBI C. STERNHEIM

n/s)ig

DISTRICT JUDGE

cc: AUSA Anna Skotko

        

   

       

      

HON, ALISON.
UNITED ‘STATES

 
